1
                                   UNITED STATES DISTRICT COURT
2
                                          DISTRICT OF NEVADA
3

4
      WILLIAM CRAWFORD, JR.,                                Case No. 2:19-cv-01574-RFB-BNW
5
             Petitioner,
6                                                           ORDER
             v.
7

8     JERRY HOWELL, et al.,
9            Respondents.
10

11

12          This action is a Petition for a Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254, by
13   William Crawford, Jr., a Nevada prisoner. On September 9, 2019, the Court received from
14   Crawford a Petition for Writ of Habeas Corpus (ECF No. 1-1), a Motion for Appointment of
15   Counsel (ECF No. 1-3), a Motion to Stay Proceedings (ECF No. 1-2), and an Application to
16   Proceed In Forma Pauperis (ECF No. 1). On November 14, 2019, Crawford filed a financial
17   certificate in support of his Application to Proceed In Forma Pauperis (ECF No. 3).
18          The financial certificate reflects that Crawford is able to pay the $5 filing fee for this action.
19   The Court will therefore deny the Application to Proceed In Forma Pauperis and require Crawford
20   to pay the filing fee. However, the requirement that Crawford pay the filing fee will be suspended
21   until after counsel appears on his behalf.
22          Prisoners applying for Habeas Corpus relief are not entitled to appointed counsel unless
23   the circumstances indicate that appointed counsel is necessary to prevent due process violations.
24   Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640
25   (9th Cir. 1970) (per curiam)). The Court may, however, appoint counsel at any stage of the
26   proceedings if the interests of justice so require. See 18 U.S.C. § 3006A; see also Rule 8(c), Rules
27   Governing § 2254 Cases; Chaney, 801 F.2d at 1196. Crawford’s filings indicate that he will not
28
                                                        1
1    be able to litigate this action pro se. The Court finds that appointment of counsel is in the interest

2    of justice and will therefore grant Crawford’s Motion for Appointment of Counsel (ECF No. 1-3).

3            The Court will deny as premature the Motion to Stay Proceedings (ECF No. 1-2) without

4    prejudice. After counsel appears for Crawford and when appropriate, if Crawford wishes to seek

5    a stay his counsel may file a new Motion to Stay Proceedings on his behalf.

6            The Court has examined Crawford’s Petition, pursuant to Rule 4 of the Rules Governing

7    Section 2254 Cases in the United States District Courts and determines that it merits service upon

8    Respondents. The Court will order the Petition served upon Respondents and will direct

9    Respondents to appear but will not require any further action on the part of Respondents at this

10   time.

11           IT IS THEREFORE ORDERED that the Clerk of Court shall separately file the Petition

12   for Writ of Habeas Corpus (ECF No. 1-1), the Motion for Appointment of Counsel

13   (ECF No. 1-3), and the Motion to Stay Proceedings (ECF No. 1-2).

14           IT IS FURTHER ORDERED that the Application to Proceed In Forma Pauperis (ECF

15   No. 1) is DENIED. The Court will set a deadline for payment of the filing fee after counsel appears

16   for Petitioner.

17           IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel (ECF

18   No. 1-3) is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is

19   appointed to represent Petitioner. If the FPD is unable to represent Petitioner because of a conflict

20   of interest or for any other reason, alternate counsel will be appointed. In either case, counsel will

21   represent Petitioner in all federal court proceedings relating to this matter, unless permitted to

22   withdraw.

23           IT IS FURTHER ORDERED that the Clerk of Court shall electronically serve upon the

24   FPD a copy of this Order, together with a copy of the Petition for Writ of Habeas Corpus (ECF

25   No. 1-1).

26           IT IS FURTHER ORDERED that the FPD will have thirty (30) days from the date of

27   this Order to file a Notice of Appearance, or to indicate to the Court its inability to represent

28   Petitioner in this case.
                                                       2
1             IT IS FURTHER ORDERED that the Clerk of Court shall add Aaron Ford, Attorney

2    General of the State of Nevada, as counsel for Respondents.

3             IT IS FURTHER ORDERED that the Clerk of Court shall electronically serve upon

4    Respondents a copy of the Petition for Writ of Habeas Corpus (ECF No. 1-1) and a copy of this

5    Order.

6             IT IS FURTHER ORDERED that Respondents will have thirty (30) days from the date

7    of this Order to appear in this action. Respondents will not be required to respond to the Habeas

8    Petition at this time.

9             IT IS FURTHER ORDERED that Petitioner’s Motion to Stay Proceedings (ECF No. 1-

10   2) is DENIED without prejudice.

11
              DATED THIS 17th day of December, 2019.
12

13

14                                               RICHARD F. BOULWARE, II,
                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
